Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 10,099,256 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because as follows:

17/011,577 (present invention, claim 1)		USP 10,099,256 B2 (claims 1 and 2)
A sorting and sequencing system for mass-produced, customized objects, each of the objects being marked with a unique machine-readable code that 


a plurality of object carriers, each having a unique identity that associates each of the plurality of object carriers with one of the objects
a code-reading mechanism operable to (a) determine if the code on each of the objects is readable or unreadable, (b) read the code on each of the objects having a readable code, and (c) associate each of the objects on which the code is read with the group data and the sequence data for that object
a code-reading mechanism operable to read the code on each of the objects

the code-reading mechanism is further operable to determine if the code on an object is unreadable (claim 2)

a computer operatively coupled to the code-reading mechanism and configured by a computer-implementable program to (a) map the code of each of the objects on which the code has been read by the code-reading mechanism to the identity of an associated one of the plurality of 






a placement mechanism operatively associated with the computer and operable to place each of the objects on its associated object carrier using the code of each object and the identity of its associated object carrier

which the placement mechanism has placed the object with the unreadable code (claim 2)

a quality control station operable to receive each of the object carriers on which the placement mechanism has 


a sorting mechanism responsive to the code-reading mechanism and operable to direct each of the object carriers into an assigned one of a plurality of buffer locations based on the group data of the object placed thereon, thereby sorting the objects into a plurality of groups, each group of objects being held in an assigned buffer location, wherein the sorting mechanism is operable to direct each of the object carriers carrying an object into one of the plurality of buffer locations based on the group data of the object carried thereon, thereby sorting the object carriers into the plurality of groups, each group of object carriers being held in an assigned buffer location

a sequencing mechanism responsive to the code-reading mechanism and operable to receive each group of objects from its assigned buffer location and to 


Both sets of claims include a plurality of object carriers, a code-reading mechanism, a computer coupled to code-reading mechanism, a placement mechanism, and a quality control station which is operable to receive each of the object carriers on which the placement mechanism has placed one of the objects with the unreadable code.  

17/011,577 (present invention, claim 26)		USP 10,099,256 B2 (claims 1, 4, and 8)
A sorting and sequencing system for mass-produced, customized objects, each of the objects being marked with a unique machine-readable code that includes, for each of the objects, group 


a plurality of object carriers, each having a unique identity that associates each of the plurality of object carriers with one of the objects
a code-reading mechanism operable to read the code on each of the objects, wherein the code-reading mechanism is operable to read the code on each of the objects and to associate each of the objects with the group data and the sequence data for that object
a code-reading mechanism operable to read the code on each of the objects

the code-reading mechanism and operable to direct each of the object carriers into an assigned one of a plurality of buffer locations based on the group data of the object placed thereon (claim 1, paragraph 6)

the code-reading mechanism and operable to receive each group of objects from its assigned buffer location and to place each of the objects in each of the groups into a sequence based only on the sequence data of the objects (claim 1, paragraph 7)



a computer operative with the code-reading mechanism so as to map the code of each of the objects to the identity of an associated one of the plurality of object carriers
a placement mechanism operatively associated with the computer and operable to place each of the objects on its associated object carrier using the code of each object and the identity of its associated object carrier
a placement mechanism operatively associated with the computer and operable to place each of the objects on its associated object carrier using the code of each object and the identity of its associated object carrier

an indexing table operable to receive a plurality of randomly-presented objects
an indexing table operable to receive a plurality of randomly-presented objects (claim 4)
an orientation mechanism operable to orient each of the objects on the indexing table into a desired orientation
an orientation mechanism operable to orient each of the objects on the indexing table into a desired orientation (claim 4)
the placement mechanism is operable to receive the oriented objects from the indexing table and to place each of the 


a sorting mechanism responsive to the code-reading mechanism and operable to direct each of the object carriers into an assigned one of a plurality of buffer locations based on the group data of the object placed thereon, thereby sorting the objects into a plurality of groups, each group of objects being held in an assigned buffer location, wherein the sorting mechanism is operable to direct each of the object carriers carrying an object into one of the plurality of buffer locations based on the group data of the object carried thereon, thereby sorting the object carriers into the plurality of groups, each group of object carriers being held in an assigned buffer location
a sequencing mechanism responsive to the code-reading mechanism and operable to receive each group of objects from its assigned buffer location and to-






a storing mechanism configured to receive an incomplete group of object carriers from the sorting mechanism, to store the incomplete group of object carriers until a complete group is formed by further object carriers received from the sorting mechanism, and to send the complete group to the sequencing mechanism (claim 8)


Both sets of claims include a plurality of object carriers, a code-reading mechanism, a computer coupled to code-reading mechanism, a placement mechanism, a sorting mechanism, and a sequencing mechanism where the sorting mechanism is operable, in response to group data to identify incomplete groups of objects.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 27 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 27, the claim states the limitations of a sorting mechanism and a sequencing mechanism.  It is unclear if these are the same sorting and sequencing mechanism as in claim 26 or a separate set of sorting and sequencing mechanisms.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4, 5, 8, 9, 15-17, and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Reinking (US Pub 2006/0021917 A1) in view of Pippen et al (US Pub 2003/0038065 Al) and Sajkowsky (US Pub 2005/0099292 A1).
Regarding claim 1, Reinking discloses a sorting and sequencing system for mass-produced, customized objects, each of the objects being marked with a unique machine-readable code, the system comprising: a plurality of object carriers, each having a unique identity (element 14 and paragraph 0015); a code-reading mechanism operable to read the code on each of the objects (element 14 and paragraph 0015); a computer operative with the code-reading mechanism so as to map each of the objects to an associated one of the plurality of object carriers (element 17 in conjunction with sensor is used to assign object carriers to different buffers 22A-E where they are accumulated before placement); and a placement mechanism operatively associated with the computer and operable to place each of the objects on its associated object carrier using the code of each object and the identity of its associated object carrier (element 20), but Reinking does not disclose a plurality of object carriers, each having a unique identity that associates each of the plurality of object carriers with one of the objects and a quality control station operable to receive each of the object carriers on 
Pippin teaches as obvious a plurality of object carriers, each having a unique identity that associates each of the plurality of object carriers with one of the objects (paragraph 0050). All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. In the present case, Pippin teaches as that is obvious to associate an object carrier (the slots 72) with objects to be held (the mail piece to be inserted into slot 72) by method of an associative bar coded tag that identifies the objects to the object carrier for the purpose of expediently sorting large groups of items (paragraph 0050).
Sajkowsky teaches a quality control station operable to receive each of the object carriers on which the placement mechanism has placed one of the objects with the unreadable code for the purpose of tagging errors for further investigation (paragraph 0107). Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify Reinking/Pippin, as taught by Sajkowsky, for the purpose of tagging errors for further investigation.
Regarding claim 5, Reinking discloses an indexing table operable to receive a plurality of randomly-presented objects (element 17); and an orientation mechanism operable to orient each of the objects on the indexing table into a desired orientation (element 20); wherein the placement mechanism is operable to receive the oriented 
Regarding claim 8, Reinking discloses the orientation mechanism comprises: a vision station operable to determine whether the objects on the indexing table are in the desired orientation (paragraph 0015); and an orienting device responsive to the vision station and operable to manipulate into the desired orientation objects that are determined not to be in the desired orientation (element 20).
Regarding claim 9, Reinking discloses indexing table includes a plurality of object holders, and wherein the orienting device is operable to (a) remove from an object holder of the indexing table an object that is determined not to be in the desired orientation, (b) manipulate the removed object into the desired orientation, and (c) replace the manipulated object into the same object holder from which it was removed (paragraph 0017).
Regarding claim 15, Reinking discloses a conveyor operable to receive a plurality of randomly-presented objects (element 17); an indexing table having a plurality of object holders, each of the holders being configured to receive one of the objects (element 17); a vision system operable to identify the objects by their location on the conveyor (paragraph 0015); and a robot picker operable to pick objects identified by the vision system from the conveyor and to place each them into one of the object holders (element 20); wherein the placement mechanism is operable to unload the objects from the object holders and to place each of the objects on its associated object carrier (element 20).
Regarding claim 16, Reinking discloses the vision system is further operable to identify the objects on the conveyor by their orientation, and wherein the robot picker is operable to pick only objects from the conveyor that are identified by the vision system as having an orientation that conforms to a desired orientation (paragraph 0017).
Regarding claim 17, Reinking discloses the vision system is further operable to determine whether the objects on the conveyor have an orientation that conforms to a desired orientation, and wherein the robot picker is operable to manipulate into the desired orientation objects determined not to be in the desired orientation before placing the objects onto the object holders (paragraph 0017).
Regarding claim 21, Reinking discloses a bulk supply feeder operable to dispense a batch of the objects (element 12); a conveyor system operable to receive a metered quantity of the objects from the bulk supply feeder (element 17); a sensor operable to sense spacing gaps between the objects on the conveyor system and to cause the bulk supply feeder to dispense additional objects onto the conveyor system in response to the spacing gaps exceeding a predetermined size (paragraph 0015); and a pick-and-place mechanism operable to remove the objects from the conveyor system and to place them on the indexing table (elements 20 and 24).
Regarding claims 22 and 24, Reinking discloses the object distribution device comprises a dispenser on the bulk supply feeder that is operable to dispense the objects on the conveyor system in a single layer (see Fig. 2).
Regarding claim 23, Reinking discloses the pick-and-place mechanism is operable to take less than all of the objects from the conveyor system (element 20), and wherein the sorting and sequencing system further comprises: a return conveyor 

Allowable Subject Matter
Claims 26, 28, and 29 are allowable in view of a timely filed Terminal Disclaimer
Claim 27 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims and in view of a timely filed Terminal Disclaimer.
Claims 2-7, 10-14, 18-20, and 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and a timely filed Terminal Disclaimer.
2.	The closest prior art discloses a sorting and sequencing system for mass-produced, customized objects, each object being marked with a unique machine-readable code.  The closest prior art does not disclose or make obvious a sorting mechanism responsive to the code-reading mechanism operable to direct object into an assigned buffer location based on group data and a sequencing mechanism responsive to the code-reading mechanism operable to receive each group from its assigned buffer 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kalyanavenkateshware Kumar whose telephone number is (571)272-8102.  The examiner can normally be reached on M-F 08:00-16:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 

/K.K./Examiner, Art Unit 3655 

/CHARLES A FOX/Supervisory Patent Examiner, Art Unit 3655